              Case 3:20-cv-04427-JCS Document 14 Filed 08/07/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3
   GIOCONDA R. MOLINARI (CABN 177726)
 4 Assistant United States Attorney

 5          450 Golden Gate Avenue, Box 36055
            San Francisco, California 94102
 6          Telephone: (415) 436-7220
            Facsimile: (415) 436-6748
 7
            Gioconda.Molinari@usdoj.gov
 8
     Attorneys for the Defendant
 9
                                    UNITED STATES DISTRICT COURT
10                                 NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
11

12 Center for Investigative Reporting                      )      Case No. 20-CV-04427 JCS
   and Lance Williams,                                     )
13                                                         )
                          Plaintiffs,                      )
14                                                         )      STIPULATION TO RESPOND
                                                           )      TO COMPLAINT
15
                    v.                                     )
16                                                         )
     United States Department of Interior,                 )
17                                                         )
                           Defendant.                      )
18                                                         )
19          Pursuant to Civil Local Rule 6-1(a), the parties in this action hereby stipulate that the deadline
20 for defendant to respond to the Complaint is extended from August 24, 2020 to September 30, 2020.

21 This change does not alter the date of any event or deadline already fixed by the Court.

22 //

23 //

24 //

25 //

26 //

27 //

28
                                                          1
     Stipulation to Respond to Complaint
     No. 20-CV-04427 JCS
               Case 3:20-cv-04427-JCS Document 14 Filed 08/07/20 Page 2 of 2




 1                                                 Respectfully submitted,

 2
                                                   DAVID L. ANDERSON
 3                                                 United States Attorney
 4

 5 Dated: August 7, 2020                           By:          /s/
                                                     GIOCONDA R. MOLINARI
 6                                                   Assistant United States Attorney

 7
                                                      D. VICTORIA BARANETSKY
 8
                                                      The Center for Investigative Reporting
 9
     Dated: August 7, 2020                                        /s/
10                                                         Attorney for Plaintiffs

11 In compliance with Civil Local Rule 5-1(i), the filer of this document attests that all signatories listed
   have concurred in the filing of this document.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
     Stipulation to Respond to Complaint
     No. 20-CV-04427 JCS
